United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.G., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
IMMIGRATION & CUSTOMS
ENFORCEMENT, Burlington, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-44
Issued: March 6, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On October 15, 2013 appellant filed a timely appeal from a September 12, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over merits of this case.
ISSUE
The issue is whether appellant established that he sustained a traumatic injury in the
performance of duty on August 22, 2011, as alleged.
FACTUAL HISTORY
On August 31, 2011 appellant, a 33-year-old immigration enforcement officer, filed a
traumatic injury claim (Form CA-1) alleging that he injured his neck on August 22, 2011 during
1

5 U.S.C. § 8101 et seq.

defensive tactics training, which included engaging in neck holds and take downs. He submitted
chiropractic treatment notes from Leonard F. Kocis, D.C., D.A.C.B.O.H. dated September 6,
2011 through January 27, 2012 and a cervical spine magnetic resonance imaging (MRI) scan
report dated October 17, 2011, interpreted by Terry R. Yochum, a chiropractor.
On August 15, 2012 OWCP requested additional medical evidence from appellant. It
noted that the medical reports were signed by a chiropractor and that a chiropractor does not
qualify as a physician under FECA unless there is a diagnosed spinal subluxation and it is
demonstrated by x-ray. Appellant was advised of the type of information that must be submitted
in a physician’s report, including an opinion supported by a medical explanation as to how the
reported work incident caused or aggravated the claimed injury. He was accorded 30 days to
submit additional evidence. No additional evidence was received.
By decision dated September 19, 2012, OWCP denied the claim on the grounds appellant
did not submit any medical evidence containing a firm medical diagnosis in connection with the
accepted event.
On October 30, 2012 OWCP received appellant’s request for reconsideration.
In an August 20, 2012 report, Dr. Alisa Darling, a Board-certified physiatrist, noted the
history of the August 22, 2011 work injury and his subsequent course of treatment, including an
October 2011 MRI scan of the cervical spine showing disc herniation at C6-7, extending
bilaterally but mainly to the left side. She presented examination findings and provided an
impression of left cervical radiculopathy and disc herniation at C6-7, which she opined resulted
from an injury at work in August 2011.
By decision dated January 25, 2013, OWCP denied appellant’s reconsideration request
without merit review.
On March 1, 2013 OWCP received a February 19, 2013 reconsideration request from
appellant in which he advised that he submitted an August 20, 2012 report from Dr. Darling.
Appellant resubmitted Dr. Darling’s August 20, 2012 report along with a copy of his August 31,
2011 Form CA-1.
In a March 14, 2013 letter, OWCP informed appellant that it had created two separate
cases for the same injury. It advised that case file number xxxxxx465 was administratively
closed and all documents have been moved into the current claim, case file number xxxxxx403.
By decision dated May 20, 2013, OWCP denied appellant’s claim. It modified its prior
decision to reflect that fact of injury had met, but denied the claim on the basis that causal
relationship had not been established.

2

In an August 12, 2013 letter received August 19, 2013, appellant requested
reconsideration. He submitted a July 31, 2013 report from Dr. Darling that provided a detailed
description as to how his injury occurred at work. Dr. Darling stated:
“As per reports with [appellant], sustained neck injury after undergoing defensive
tactical training as part of his occupation. [Appellant] was in a training class and
was instructed to pretend to be an unruly passenger. His colleague who was
playing the officer grabbed him by his neck and back and forced his head between
his knees. [Appellant] reports being held in this position for several minutes. He
was also instructed to try to get out of the hold in order to help train his colleague
in how to deal with this situation. [Appellant] then woke up the next morning
with significant neck pain. He also experienced numbness and tingling down his
left arm.”
Dr. Darling then opined with a significant degree of medical probability that this maneuver led to
the herniation of the disc in the cervical spine and his symptoms persisted for some time.
By decision dated September 12, 2013, OWCP denied modification of its prior decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.2 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.3
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a fact of injury has been established. A
fact of injury determination is based on two elements. First, the employee must submit sufficient
evidence to establish that he or she actually experienced the employment incident at the time,
place and in the manner alleged. Second, the employee must submit sufficient evidence,
generally only in the form of medical evidence, to establish that the employment incident caused
a personal injury. An employee may establish that the employment incident occurred as alleged
but fail to show that his or her condition relates to the employment incident.4

2

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

3

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

4

See Shirley A. Temple, 48 ECAB 404, 407 (1997); John J. Carlone 41 ECAB 354, 356-57 (1989).

3

Whether an employee sustained an injury in the performance of duty requires the
submission of rationalized medical opinion evidence.5 The opinion of the physician must be
based on a complete factual and medical background of the employee, must be one of reasonable
medical certainty and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the employee.6 The weight of the medical evidence is determined by its reliability, its probative
value, its convincing quality, the care of analysis manifested and the medical rationale expressed
in support of the physician’s opinion.7 Neither the mere fact that a disease or condition
manifests itself during a period of employment nor the belief that the disease or condition was
caused or aggravated by employment factors or incidents is sufficient to establish causal
relationship.8
ANALYSIS
Appellant alleged that he sustained an injury to his neck on August 22, 2011 during
defensive tactics training when he engaged in neck holds and take downs. OWCP accepted that
the August 22, 2011 incident occurred at the time, place and in the manner alleged. The issue is
whether the medical evidence establishes that appellant sustained a neck injury as a result of this
incident. In order to establish a claim that he sustained an employment-related injury, appellant
must submit rationalized medical evidence which explains how his medical conditions were
caused or aggravated by the implicated employment factors.9
In her reports, Dr. Darling provides the history of the August 22, 2011 work injury,
appellant’s course of treatment, including the October 2011 cervical MRI scan and opines that
his left cervical radiculopathy and disc herniation at C6-7 resulted from the August 22, 2011
work injury. However, in her August 20, 2012 report, she fails to fully address the nature of and
the exact activities appellant performed during the August 22, 2011 incident. Dr. Darling noted
that his condition occurred while he was at work, but such generalized statements do not
establish causal relationship because they merely repeat the employee’s allegations and are
unsupported by adequate medical rationale explaining how his physical activity at work caused
or aggravated his diagnosed conditions.10 While Dr. Darling provides a detailed description of
appellant’s activities on August 22, 2011 in her July 31, 2013 report and opined that the
maneuvers appellant performed led to the herniation of the cervical disc and his symptoms, she
did not provide medical rationale explaining how physiologically the incident actually caused or
aggravated his diagnosed condition.11 A rationalized explanation of causal relationship is
5

See J.Z., 58 ECAB 529, 531 (2007); Paul E. Thams, 56 ECAB 503, 511 (2005).

6

I.J., 59 ECAB 408, 415 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

7

James Mack, 43 ECAB 321, 329 (1991).

8

Dennis M. Mascarenas, 49 ECAB 215 (1997).

9

See A.C., Docket No. 08-1453 (issued November 18, 2008); Donald W. Wenzel, 56 ECAB 390 (2005); Leslie C.
Moore, 52 ECAB 132 (2000).
10
11

See K.W., Docket No. 10-98 (issued September 10, 2010).
Id.

4

especially important under the circumstances of this case, as Dr. Darling’s July 31, 2013 opinion
was offered almost two years after the incident. Thus, the Board finds that the reports from
Dr. Darling are insufficient to establish that appellant sustained an employment-related injury.
The treatment notes from Dr. Kocis failed to diagnose a spinal subluxation based on
x-ray and thus they are of probative medical value.
The October 17, 2011 cervical spine MRI scan report is diagnostic in nature and therefore
does not address causal relationship. As such, it is insufficient to establish appellant’s claim.
As appellant has not submitted any rationalized medical evidence to support his
allegation that he sustained an injury causally related to the indicated employment factors, he
failed to meet his burden of proof to establish a claim.
On appeal, appellant contends that the medical evidence from Dr. Darling supports his
claim. As discussed, however, the reports do not establish causal relationship. An award of
compensation may not be based on surmise, conjecture, speculation or upon appellant’s own
belief that there is a causal relationship between his claimed condition and his employment.12
Appellant must submit a physician’s report in which the physician reviews those factors of
employment identified by him as causing his condition and, taking these factors into
consideration as well as findings upon examination and the medical history, explain how
employment factors caused or aggravated any diagnosed condition and present medical rationale
in support of his or her opinion.13 He failed to submit such evidence and therefore failed to
discharge his burden of proof.
Appellant asserts that OWCP made various mistakes in the processing of his claim and
alleged that it was overly concerned with finding reasons to deny his claim while failing to
accurately document and examine all the available evidence. However, there is no evidence to
substantiate these allegations.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

12

D.E., 58 ECAB 448 (2007); George H. Clark, 56 ECAB 162 (2004); Patricia J. Glenn, 53 ECAB 159 (2001).

13

D.D., 57 ECAB 734 (2006); Robert Broome, 55 ECAB 339 (2004).

5

CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
sustained an injury in the performance of duty on August 22, 2011 as alleged.
ORDER
IT IS HEREBY ORDERED THAT the September 12, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 6, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

